FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2016

                                     No. 04-16-00347-CV


               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                               v.

                                  Gregorio G. PAREDES Jr.,
                                           Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,016
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
In this court’s order of August 11, 2016, appellate deadlines in this case were suspended until
September 26, 2016, and the parties were ordered to mediation with Paul Van Osselaer. On
October 4, 2016, parties filed a joint motion requesting that the deadline suspension be extended
until October 27, 2016.

      The request is granted. Appellate deadlines in this case are hereby suspended until
October 27, 2016.

       It is so ORDERED on October 10, 2016.


                                                    ___________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.


                                                    __________________________________
                                                    Keith E. Hottle, Clerk